ON MOTION FOR REHEARING
Ned Payne appealed his sentence which was imposed by the trial court after a jury found him guilty of committing the crime of theft. Having found no merit in the issues raised in Payne’s initial brief, we issued a per curiam affirmance. Payne filed a motion for rehearing requesting that this court recall its decision based upon the fact that defense counsel had not received a copy of the State’s answer brief and therefore he had not had the opportunity to file a reply brief. We granted Payne leave to file a reply brief; however, upon review thereof, we conclude that no reversible error has been demonstrated. Accordingly, we deny Payne's motion for rehearing.
DENIED.
SAWAYA, C.J., PLEUS and PALMER, JJ., concur.